Case 1:20-cv-00063-WS-N Document 37 Filed 05/25/21 Page 1 of 1                      PageID #: 1918




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION


BAYSIDE PROPERTY                                  )
CONSULTANTS LLC, et al.,                          )
                                                  )
       Plaintiffs,                                )
                                                  )
v.                                                )   CIVIL ACTION 20-0063-WS-N
                                                  )
CITY OF MOBILE, et al.,                           )
                                                  )
       Defendants.                                )


                                             ORDER
       On this date, the parties conducted a settlement conference with Magistrate Judge Nelson.
At the conclusion of the settlement conference, Judge Nelson reported to the undersigned that the
parties have compromised and settled this matter in its entirety. In light of this development, it is
ORDERED that this action be DISMISSED from the active docket of the Court, with
prejudice, provided that any party may move to reinstate the action within 45 days after the date
of entry of this Order if the settlement agreement or other appropriate settlement documentation
is not consummated.
       No other order shall be forthcoming from the Court except upon application by any party
for final judgment, as prescribed by Rule 58, Federal Rules of Civil Procedure.
       Each party is to bear his or its own costs, unless otherwise agreed by the parties.


       DONE and ORDERED this 25th day of May, 2021.

                                              s/ WILLIAM H. STEELE
                                              UNITED STATES DISTRICT JUDGE
